Citation Nr: 0706495	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  98-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1995, for the grant of service connection for panic 
disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating action 
of the RO which granted service connection and assigned a 100 
percent disability evaluation for panic disorder, effective 
from August 18, 1995.  The veteran disagreed with the 
effective date of the award and perfected an appeal to the 
Board.  In a September 1999 decision, the Board denied 
entitlement to an earlier effective date for panic disorder. 
 The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2001 
Order, the Court vacated the September 1999 Board decision 
and remanded the matter for additional proceedings.

In September 2001, the Board remanded the case to the RO for 
further development.  The case was returned to the Board in 
March 2003 at which time it was noted that the veteran's 
representative had filed a notice of disagreement (NOD) as to 
a November 2002 rating decision that denied the veteran's 
claim of CUE in the August 1974 rating action.  The Board 
remanded the case to the RO again, with instructions to issue 
a statement of the case (SOC) on the issue of CUE.  As the 
CUE claim was inextricably intertwined with the already-
perfected appeal of the earlier effective date claim, 
adjudication of the effective date claim was held in abeyance 
at that time.  The RO issued an SOC on the issue of CUE in 
March 2003 and the veteran submitted a substantive appeal in 
April 2003.

In an August 2003 decision, the Board denied entitlement to 
an earlier effective date for panic disorder, and also denied 
the veteran's claim of CUE in the August 1974 rating action 
that denied service connection for a nervous disorder.  The 
veteran filed a timely appeal to the Court as to the earlier 
effective date claim.  As noted in an April 2006 Order, the 
Court found that the veteran's CUE claim had been abandoned.  
See Ford v. Gober, 10 Vet. App. 531 (1997).  The April 2006 
Order also vacated the portion of the August 2003 Board 
decision that had found that the criteria for an effective 
date earlier than August 18, 1995, for the grant of service 
connection for a panic disorder had not been met.  The matter 
was remanded to the Board for additional proceedings.


FINDINGS OF FACT

1.  In a September 1982 rating decision, the RO determined 
that the veteran had not submitted sufficient evidence to 
reopen the previously denied claim of service connection for 
a nervous disorder.  The veteran was notified of that 
decision and his appellate rights in October 1982; he did not 
appeal.

2.  Correspondence from the veteran's wife, post-marked 
August 18, 1995, referred to his claim.  Clinical evidence 
received thereafter was sufficient to reopen the claim and 
establish entitlement to service connection.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 18, 
1995, for the grant of service connection for a panic 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a September 1999 
Board decision and December 2002 supplemental statement of 
the case (SSOC), fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to an earlier effective date, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  


Also, during the pendency of this appeal, in March 2006, the 
Court issued a decision in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  However, in the instant case, as the 
veteran's earlier effective date claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Unlike many questions subject to appellate review, the claim 
for an earlier effective date, by its very nature, has a 
somewhat limited focus.  The central question on appeal 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose.  Under the laws 
and regulations governing effective dates, the date of the 
filing of the claim, more often than not, is the controlling 
factor.  For the reasons explained in more detail below, the 
Board finds that evidence of record sufficient to decide the 
claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp., supra.


Factual Background

The veteran filed his original claim for compensation in 
April 1974, claiming a right knee disability.  In a May 1974 
statement, the veteran claimed service connection for warts.

The veteran was afforded a VA examination in July 1974 which 
yielded a diagnosis in connection with his right knee; there 
were no psychiatric complaints or diagnoses noted.

In a statement received at the RO in July 1974, the veteran 
requested an examination and evaluation of his nervous 
condition.

In an August 1974 rating action, the RO denied service 
connection for the claimed right knee condition, warts and a 
nervous disorder.  In that decision, the RO noted that 
service medical records documented that the veteran had 
reported pre-service treatment for nervousness; however, in-
service records showed no treatment for a nervous disorder 
and the separation examination was negative for any 
psychiatric problems.  The RO also noted that the recent VA 
examination found no significant psychiatric problems.

In an August 1974 letter, the RO notified the veteran of that 
decision and his appellate rights.  In November 1974, the 
veteran submitted an NOD with respect to the issue of service 
connection for a right knee disability.  He perfected an 
appeal to the Board and that claim was the subject of a May 
1975 Board decision.

In an August 1975 statement, the veteran's spouse requested 
that the claim for service connection for a right knee 
disability be reopened.  She further reported that the 
veteran had not worked for nearly a year due to physical and 
mental disabilities.

A private medical report received in March 1976 noted that 
the veteran had received psychiatric treatment sporadically 
from 1971 to 1974, but had been seen regularly since March 
1975.  It was noted that the veteran had steadily 
decompensated since an acute schizophrenic break in June 
1975.  Pertinent treatment records dated from April 1971 to 
February 1972 were associated with the claims file in 
September 1976.

The veteran was scheduled for a VA examination in October 
1976 in connection with a claim of service connection for a 
nervous disorder, but he failed to report to the examination. 
 In a December 1976 letter to the veteran, the RO notified 
him that his claim was denied for failure to report to the VA 
examination.

The veteran presented to a January 1977 VA psychiatric 
examination at which time the diagnosis was emotional 
instability, chronic, moderately severe.

In a March 1977 rating action, the RO denied service 
connection for the claimed nervous disorder.  In that 
decision, the RO noted that the veteran had received 
psychiatric treatment prior to service, but there was no 
treatment or diagnosis of a mental disorder during service. 
 The current diagnosis of emotional instability was 
considered a constitutional or developmental abnormality for 
which VA compensation was not payable.  The veteran was 
notified of that determination and his appellate rights later 
that month.

In September 1982, the veteran submitted a claim of service 
connection for a psychiatric condition.

In a September 1982 decision, the RO confirmed the previous 
denial of service connection for a nervous condition.  In an 
October 1982 letter, the RO notified the veteran of that 
determination and his appellate rights; he did not appeal.

In September 1983, the veteran's representative submitted an 
"informal claim" for "service connected or nonservice-
connected benefits" and noted that the veteran had new and 
material evidence to submit in connection with his claim.  

An August 1984 report from a private vocational 
rehabilitation counselor noted that the veteran did not meet 
eligibility requirements because the severity of his 
emotional problem prevented him from being vocationally 
viable.


In an August 1984 determination, the Social Security 
Administration found that the veteran was entitled to 
benefits from that agency, due to agoraphobia, personality 
disorder, occasional paranoia and anxiety.

Private medical records received at the RO in March 1985 
documented treatment from June 1975 to May 1985 and included 
various psychiatric diagnoses.

In a June 1985 rating action, the RO denied the veteran's 
claim for pension benefits.  The veteran was notified of that 
determination and his appellate rights later that same month.

Also included in the record is a copy of an August 1995 
letter from the veteran's wife to the wife of the Vice 
President.  In that letter, the veteran's wife reiterated the 
veteran's assertions regarding a psychiatric disability.  The 
post-mark of the letter is August 18, 1995.

In an October 1996 statement, the veteran sought to reopen 
claims of service connection for right knee and nervous 
conditions.  In an October 1996 decision, the RO determined 
that new and material evidence had not been submitted; the 
claims were not reopened.  The veteran was notified of that 
determination in November 1996.

In a November 1996 rating action, the RO considered private 
medical records and a congressional inquiry recently 
associated with the record and determined that new and 
material evidence to reopen a claim of service connection for 
a nervous condition had not been submitted.  The veteran was 
notified of that determination and his appellate rights in 
December 1996.  He submitted an NOD and perfected an appeal.

During the course of that appeal, the veteran testified at a 
February 1997 hearing at the RO and was afforded a VA 
psychiatric examination in December 1997.  The VA examination 
yielded diagnoses of panic disorder with agoraphobia and 
obsessive compulsive disorder.  In the examiner's opinion, 
the panic disorder and obsessive compulsive disorder were 
present prior to the veteran's military service and were 
significantly aggravated during service.

In the February 1998 rating action presently on appeal, the 
RO granted service connection for a panic disorder and 
assigned a 100 percent evaluation, effective from August 18, 
1995.  The veteran disagreed with the effective date of that 
award.

The veteran and his wife appeared at a June 1999 hearing 
before the undersigned Veterans Law Judge sitting at the RO. 
 They contended that the medical evidence which was recently 
determined to establish entitlement to service connection for 
a panic disorder was of record at the time the veteran filed 
his initial claim for compensation in 1974.  The veteran 
further maintained that an earlier effective date was 
warranted because he had experienced the onset of symptoms 
prior to service and those symptoms persisted throughout 
service.

Laws and Regulations

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must 
be submitted in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101(a) (West 2002).  Section § 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).


An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris and may be considered an informal claim.

Analysis

As indicated as part of a February 2007 letter from the 
veteran's attorney, the veteran contends that the grant of 
service connection should be effective from September 9, 1983 
- the date in which his representative submitted an 
"informal claim" [sic] for "service connected or 
nonservice-connected benefits" and noted that the veteran 
had new and material evidence to submit in connection with 
his claim.  The attorney also argues that the 1983 claim for 
service connection remained opened and was still pending in 
August 1995, at which time the letter from the veteran's wife 
to the Vice President's wife was construed as a claim to 
reopen.  

Based on a complete review of the record, the Board finds 
that, after the final September 1982 rating action, the 
veteran did not submit sufficient evidence to reopen the 
claim until August 18, 1995 -- the date of the post-mark of 
the letter to the Vice President's wife.  Clinical evidence 
associated with the record after that date was sufficient to 
reopen the previously denied claim and established service 
connection for a panic disorder.  The document styled as an 
"informal claim" [sic] and submitted by the veteran's 
representative in September 1983, was, by definition, not an 
"informal claim" since it failed to "identify the benefit 
sought," and it lacked sufficient specificity to constitute 
a raised claim.  See 38 C.F.R. § 3.155(a) (2006).  As 
mentioned above, the veteran's attorney in February 2007 
argued that the September 1983 "claim" for service 
connection remained opened and was still pending in August 
1995.  As the Board finds that the September 1983 
correspondence from the veteran's representative to VA was 
not, by definition, an "informal claim" under section 
3.155(a) because it did not "identify the benefit sought," 
this argument is without merit.  The Board parenthetically 
observes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Andrews v. Nicholson, 
421 F.3d 1278 (Fed. Cir. 2005), clarified the extent of its 
holding in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001), which held that VA must sympathetically read a 
veteran's filings to identify all claims that they raise.  In 
Andrews, the Federal Circuit, in pertinent part, held that 
Roberson did not require sympathetic reading of pleadings 
filed by counsel.  Here the representative in 1983 was a 
highly regarded national veterans service organization.  
Hence, the veteran in September 1983 had a competent 
representative who knew or should have known what the VA 
requirements were to submit an "informal claim."  Any 
failure on the representative's part to do so does not 
require VA to convert what clearly was not an informal claim 
into one.  That is, VA had no duty to engage in a liberal 
reading beyond the four corners of the September 1983 
document.  As such, the effective date of the grant of 
service connection was appropriately based upon the date of 
the reopened claim, August 18, 1995.  38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for an effective date earlier than August 18, 1995, 
for the grant of service connection for panic disorder is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


